Bloodworth, J.
1. There is no merit in any of the grounds of the amendment to the motion for a new trial which are based upon the refusal of the court to admit evidence.
2. Ground 11 of the amendment to the motion for a new trial is not approved by the trial judge, and can not be considered by this court.
3. Eor no reason alleged was it error for the court to fail to charge as complained of in ground 12 of the amendment to the motion for a new trial.
4. The evidence authorized the verdict, which has the approval of the judge who tried the case, and, as no error of law is pointed out, this court is powerless to interfere.

Judgment affirmed.


Broyles, c. J., and Luke, J., concur.